Citation Nr: 0503861	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to an initial compensable evaluation for 
status post Austin bunionectomy, left foot.

3.  Entitlement to an initial compensable evaluation for cyst 
of the right wrist.

4.  Entitlement to an initial compensable evaluation for cyst 
of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to July 
2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to initial compensable evaluations 
for migraines and right and left wrist cysts being addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the increased rating claims addressed in this 
decision.

2.  The veteran's service-connected status post Austin 
bunionectomy, left foot, is manifested by resection of the 
metatarsal head, distraction and displacement of bone with 
screw fixation.

3.  The veteran's service-connected status post Austin 
bunionectomy, left foot, is manifested by a painful scar. 




CONCLUSION OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 10 percent for status post Austin bunionectomy, left foot, 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.73, Diagnostic 
Code 5280 (2004).

2.  The criteria for the assignment of an evaluation of 10 
percent for the scar that is the residual of the inservice 
left Austin bunionectomy have been satisfied.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, 
Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board notes that the RO provided notice of the VCAA to 
the veteran in an April 2003 letter.  However, the RO has 
failed to comply with VCAA in that it has not obtained 
records of treatment accorded the veteran following her 
discharge from active service, and that it did not accord her 
examinations to include review of the claims file.  In 
addition, the Board notes that additional service medical 
records were received and associated with the veteran's 
claims file, apparently subsequent to the February 2003 
statement of the case, in which the RO stated that original 
service medical records had not been received.  The RO 
actually stated:

Your original service medical records 
were available for review.  Efforts to 
obtain service medical records were 
unsuccessful.  The National Personnel 
Records Center (NPRC), St. Louis 
Missouri, in response to VA requests, 
reported the records were sent to us.  To 
date, only the copies provided by you 
were associated with your claim folder.  
If these records are located at a later 
date, this decision will be reconsidered.

The Board understands the first sentence to be a misprint.  
In any event, the original records were not present for 
review at the time of the initial decision, in September 
2002, or the statement of the case, in February 2003.  There 
were therefore not of record at the time of the VA 
examinations, which were conducted prior to the issuance of 
the statement of the case.  The records were subsequently 
obtained or found and associated with the claims folder and 
are now present before the Board.  However, a supplemental 
statement of the case was not prepared, in accordance with 
the regulations.  See 38 C.F.R. § 19.37 (2004).

Notwithstanding, the Board finds it may grant the veteran's 
claim for an initial compensable evaluation for her service-
connected left toe disability, and is assigning a 10 percent 
evaluation, which is the highest evaluation afforded under 
the diagnostic code, and a 10 percent evaluation for the 
residual scar.  In addition, the Board is remanding for 
further consideration an evaluation over and above the 10 
percent that may be awarded pursuant to consideration of 
other diagnostic codes, including any structural abnormality 
of the left toe and foot, findings of arthritis, limitation 
of motion, and other manifestations that are not prohibited 
under 38 C.F.R. § 4.14, in keeping with Esteban v. Brown, 6 
Vet. App. 259 (1994), and consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Because the Board 
is awarding the maximum benefit allowed under the diagnostic 
code by law, and remanding for further development and 
consideration of the issue of whether any other 
manifestations may be separately compensated, as well as 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), no additional evidence is required to make a 
determination as to these issues, and, hence, any failure to 
comply with VCAA requirements as to these issues would not be 
prejudicial to the veteran.  See    38 C.F.R. § 3.012, 
3.156(a), 3.159, and 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the evaluation has been appealed from the 
original grant of service connection, separate ratings for 
separate periods of time, or "staged ratings," may be 
assigned based on the facts found following the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was awarded service connection for a disability 
described as status post Austin bunionectomy, left foot, by 
rating decision dated in September 2002, based on the 
evidence then of record.  This evidence consisted of copies 
of service medical records that had been submitted by the 
veteran, which reflected that she had undergone an Austin 
bunionectomy of the left foot during service, and had 
recovered without complications.

A noncompensable evaluation was assigned, effective July 27, 
2002, which is the day following the veteran's discharge from 
active service.

In February 2003, the veteran underwent VA examinations for 
feet and skin.

The report of VA examination for the feet reflects complaints 
of continuing pain and stiffness in the left foot joints.  
The veteran reported that the pain is mild to moderate in 
nature, occurs daily, and is exacerbated by standing or 
wearing closed shows.  At the end of the day, walking is 
symptomatic, which is problematic as she is currently 
employed at a hospital as a patient care technician.  The 
examiner objectively observed the veteran to walk with a 
normal gait and to need no assistive devices, crutches, or 
canes.  Pain was evinced on palpation and on range of motion 
in the left foot, with a significant decrease in range of 
motion of the left 1st metatarsophalangeal joint.  Range of 
motion was measured at 30 degrees dorsiflexion and 10 degrees 
plantarflexion as compared to a normal range of 65-75 
degrees, and 30 degrees, respectively.  Reports of X-rays 
taken in conjunction with the examination were reported to 
show a well-healed osteotomy, but with mild osteopenia and 
mild joint space narrowing.  Neurological findings were found 
to be grossly intact.  Vascular status was found to be 
normal.  A scar was noted at the tip of the left 1st 
metatarsophalangeal joint and was described as well-healed.  
The skin was otherwise described as intact and well-hydrated.  
The examiner diagnosed status post bunionectomy, left foot, 
with decrease in and painful range of motion of the 1st 
metatarsophalangeal joint and mild osteopenia.  The examiner 
commented that no additional range of motion loss or loss of 
function was noted due to pain or after repeated use.

The VA examination for scars reflects complaints of a tender 
scar that is the residual of left foot bunionectomy.  She 
reported that the scar limits the type of shoe she can wear, 
but does not generally limit her ability to walk.  The 
examiner described a 4.0 x .7 centimeter hypopigmented slight 
depressed and atrophic linear shaped scar on the dorsomedial 
aspect of the 1st metatarsophalangeal head of the left foot.  
The scar was described as well healed without ulceration or 
breakdown.  No associated adherence, inflammation, edema, or 
keloid formation was found.  However, the examiner observed 
mild subjective tenderness to firm palpation.  The examiner 
diagnosed scar on left foot status post bunionectomy, well-
healed and not disfiguring but with associated tenderness.  
The examiner noted no other findings of limitation of motion 
or function to be due to the residual scar.

The RO, in a February 2003 statement of the case, confirmed 
the noncompensable evaluation assigned the left toe 
disability.  In so doing, the RO noted that service medical 
records had not yet been obtained.  This evaluation has been 
confirmed and continued to the present.

The veteran has appealed the noncompensable evaluation 
assigned her left foot disability, and argues that a higher 
evaluation is warranted therefor.  For reasons explained 
below, the Board agrees.

The noncompensable evaluation assigned the service-connected 
status post Austin bunionectomy, left foot, was accorded 
under Diagnostic 5280, which contemplates asymptomatic 
unilateral hallux valgus.  See 38 C.F.R. § 4.31 (2004).  A 10 
percent evaluation is afforded where symptoms are severe, if 
equivalent to amputation of the great toe or if the toe has 
been operated on with resection of the metatarsal head.

As discussed above, original service medical records were 
subsequently associated with the claims file.  They provide 
additional, but not contrary, information when compared with 
the copies submitted by the veteran and already considered by 
the RO.  These records document that the veteran underwent an 
August bunionectomy of the left foot in October 2001.  A 
description of the procedure reflects that the veteran's 1st 
metatarsal head was reduced and resected.  A cut was then 
made to the medial aspect of the 1st metatarsophalangeal 
joint, into the surgical neck of the 1st metatarsal., from 
which a capital fragment was then distracted and displaced 
laterally, then fixed with cancellous screw.

This clearly meets the requirement under Diagnostic Code 5280 
for a compensable, 10 percent evaluation.

In addition, the Board notes that the February 2003 VA 
examination report documents objective observations of pain 
on palpation and pain on range of motion, with significant 
decrease in range of motion of the left 1st 
metatarsophalangeal joint.  However, the 10 percent 
evaluation is the highest evaluation proffered by the 
Diagnostic Code.  

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

The veteran manifests a scar that has been found to be the 
result of the inservice Austin bunionectomy, left foot.  This 
scar has been described a 4.0 x .7 centimeter linear scar 
which is hypopigmented, slight, depressed and atrophic but 
well healed without ulceration or breakdown.  The scar was 
not found to be adherent, inflamed, or to manifest, edema or 
keloid formation.  However, the examiner observed mild 
subjective tenderness to firm palpation.  No other findings 
of limitation of motion or function was found to be due to 
the residual scar.

Under Diagnostic Code 7801, scars other than on the head, 
face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches (39 square centimeters), 20 percent disabling 
for areas exceeding 12 square inches, 30 percent disabling 
for areas exceeding 72 square inches, and 40 percent 
disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. 
§ 4.25, and (2) a deep scar is one associated with underlying 
soft tissue damage.  Diagnostic Code 7802 provides that scars 
other than head, face, or neck scars that are superficial and 
do not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. 
§ 4.25, and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) following indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804 provides that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Diagnostic Code 7805 
directs that other scars shall be rated on the limitation of 
function of the affected part.

In the present case, the resultant scar has been found to 
measure less than 4 square centimeters, but to be 
hypopigmented, depressed and atrophic.  In addition, the scar 
is also mildly tender to palpation.  The examiner noted 
specifically that the scar did not limit motion or function 
of the joint.

The Board finds that this meets the criteria for a separate, 
10 percent evaluation under Diagnostic Code 7804.

The Board notes that the medical evidence appears to reflect 
additional manifestations of the veteran's left foot 
disability that may warrant separate, compensable evaluation 
under different diagnostic codes.  For example, the February 
2003 VA examination report reflects findings of osteopenia 
and mild joint space narrowing.  In addition, the record 
establishes that the veteran exhibits decreased and painful 
range of motion in the 1st metatarsophalangeal joint, as 
described above.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

However, these clinical test results are not present in the 
record now before the Board.  In addition, the examiner did 
not have the veteran's claims file fore review in conjunction 
with the examination.  Therefore, the Board is not certain 
that it can extrapolate, without further medical examination, 
the totality of disability attributable to the veteran's 
service-connected left foot condition and surgery that may 
appropriately be evaluated under other diagnostic codes.  
Hence, as noted above, the Board has remanded for further 
development consideration of separate, compensable evaluation 
of other left foot manifestations under diagnostic codes 
other than those already discussed in this decision.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
explained above, in the present case, the examiner's 
observations of painful and decreased motion in the 1st 
metatarsophalangeal joint, and separate, compensable, 
evaluation thereof under diagnostic code other than 
Diagnostic Code 5280, are deferred pending further 
development as will be directed in the remand following this 
decision.  Her complaints of pain on palpation of the scar 
have been considered and afforded consideration in the 
separate 10 percent evaluation granted by this decision under 
Diagnostic Code 7804.  The award of 10 percent under 
Diagnostic Code 5280 is made on the basis of the surgical 
process the veteran underwent during active service which 
resulted in the resection of her metatarsal head and further 
distraction and displacement of the bone with fixation by 
screw.  A determination as to other finding in the medical 
evidence of impairment to bones, nerves, vascular structures, 
or specific muscles in the left toe and foot other than that 
which has been separately service-connected under Diagnostic 
Codes 5280 and 7804 is deferred pending further development 
as directed, below.

After consideration of the evidence, the Board finds that the 
criteria for a compensable, 10 percent, evaluation for status 
post Austin bunionectomy, left foot, under Diagnostic Code 
5280, and a separate, compensable 10 percent evaluation for 
the residual scar, under Diagnostic Code 7804, are met.  
The Board has considered whether it is appropriate to assign 
"staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.


ORDER

A 10 percent rating for status post Austin bunionectomy, left 
foot, is granted, subject to controlling regulations 
governing the award of monetary benefits.   

A 10 percent rating, and no greater, for the scar that is the 
residual of Austin bunionectomy, left foot, is granted, 
subject to controlling regulations governing the award of 
monetary benefits.    


REMAND

The veteran also seeks initial compensable evaluations for 
her service-connected migraines and cysts on the right and 
left wrists.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As noted above, the medical evidence, including the February 
2003 VA examination reports, indicate that the veteran's left 
foot disability is manifested by findings of painful and 
decreased range of joint motion, accompanied by findings of 
osteopenia and mild joint narrowing that could warrant 
separate, compensable evaluations under diagnostic codes 
other than those the Board has discussed.  This includes 
Diagnostic Code 5280, under which the Board has, by this 
decision, conferred the maximum benefit available.  However, 
as also discussed above, the actual clinical results are not 
available in the claims file.  In addition, the examinations 
were conducted absent review of the claims file, to include 
service medical records that were subsequently associated 
with the claims file.

Similarly, the Board notes that the VA examinations conducted 
to evaluate the veteran's service-connected migraine 
headaches and right and left wrist cysts were conducted 
absent review of the claims file, to include the service 
medical records.

In this case, review of the service medical records is 
crucial, as the veteran filed her claim immediately upon her 
separation from active service.  See Hampton v. Gober, 10 
Vet. App. 481 (1997).  Moreover, original service medical 
records were received subsequent to the issuance of the 
statement of the case.  These records include information 
additional to that provided by the veteran in the copies of 
her own records she provided earlier.  Remand is further 
required to comply with 38 C.F.R. § 19.37.

In addition, the veteran stated in her notice of disagreement 
that she had received treatment following her discharge from 
the MacDill Air Force Base Family practice clinic, and that 
she was scheduled for removal of the cyst on her right wrist.  
These records are not present in the claims file now before 
the Board.

Finally, the Board notes that the February 2003 VA 
examination for neurology indicates that the veteran 
experiences migraine headaches occurring monthly that have 
required her to miss one to two days of work in December and 
January.  In addition, she endures tension headaches 
described as episodic, two to three times per month.  The 
examiner noted that the veteran reported she had failed 
several medications prescribed to control her headaches, but 
presently does not require prophylactic treatment.  Records 
documenting this treatment are not of record.

In the Board's opinion, further examination is required, to 
include all appropriate clinical testing and review of the 
claims file-to include VA and non-VA medical treatment 
records.  See 38 C.F.R. § 3.159(c)(4) (2004),

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to higher initial evaluations for her 
service-connected migraine headaches, and 
right and left wrist cysts; entitlement 
to separate, compensable evaluations for 
her status post Austin bunionectomy 
residuals (other than that compensated 
under Diagnostic Codes 5280 and 7804) 
including extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for entitlement higher initial 
evaluations for her service-connected 
migraine headaches, and right and left 
wrist cysts; entitlement to separate, 
compensable evaluations for her status 
post Austin bunionectomy residuals (other 
than that compensated under Diagnostic 
Codes 5280 and 7804) including 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1); (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell her to 
provide any evidence in her possession 
that pertains to her claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated her for her 
service-connected migraine headaches, 
right and left wrist cysts; and status 
post Austin bunionectomy residuals.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by MacDill Air Force Base Family 
Practice Clinic, Florida.  In addition, 
the RO should obtain any and all records 
of treatment, to include any and all 
clinical medical record, according the 
veteran at VA Medical Center (VAMC) in 
Tampa Bay, Florida, and any other VAMC or 
private health care providers and 
treatment facilities she identifies from 
her discharge n July2002 to the present.

The RO is reminded to search under any 
and all names and identification numbers 
provided by the veteran and to perform 
any and all follow up required, including 
to determine whether or not the veteran 
is receiving care as a dependent spouse.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should address the following 
matters:

?	Describe any current symptoms and 
manifestations attributed to her 
service-connected migraine 
headaches; right and left wrist 
cysts; and status post Austin 
bunionectomy residuals.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all orthopedic, muscle, 
and neurological manifestations 
attributable to her service-
connected migraine headaches; right 
and left wrist cysts; and status 
post Austin bunionectomy residuals.

5.  Furthermore, the RO's consideration 
of referring the service-connected claims 
for extraschedular evaluations under 38 
C.F.R.  § 3.321(b)(1) must be documented 
on readjudication.  

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for initial 
compensable evaluations for migraine 
headaches, and right and left wrist 
cysts; entitlement to separate, 
compensable evaluations for her status 
post Austin bunionectomy residuals not 
prohibited under 38 C.F.R. § 4.14, in 
keeping with Esteban, supra, and in 
consideration of DeLuca, supra, and 
38 C.F.R. § 4.40 and 4.45,and including 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


